March 2, 1993     UNITED STATES COURT OF APPEALS
                      For The First Circuit
                                           

No. 92-2079

                     ROBERT GRIFFITH, ET AL.,

                     Plaintiffs, Appellants,

                                v.

                LOUIS M. SULLIVAN, M.D., SECRETARY
                  OF HEALTH AND HUMAN SERVICES,

                       Defendant, Appellee.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. William G. Young, U.S. District Judge]
                                                      

                                           

                              Before

                    Torruella, Circuit Judge,
                                            

                 Campbell, Senior Circuit Judge,
                                               

                    and Stahl, Circuit Judge.
                                            

                                           

     Sarah F. Anderson, Greater  Boston Legal Services, with whom
                      
Diane  F.  Paulson,  Massachusetts  Medicare   Advocacy  Project,
                  
Greater  Boston Elderly  Legal Services,  and Alfred  J. Chiplin,
                                                                 
Jr.,  National Senior  Citizens  Law Center,  were  on brief  for
   
appellants.
     Gerard  Keating, Attorney,  Department of  Health and  Human
                    
Services,  Office of  the General  Counsel, with  whom Stuart  M.
                                                                 
Gerson, Assistant  Attorney General,  A. John  Pappalardo, United
                                                         
States Attorney, Susan K.  Zagame, Acting General Counsel, Darrel
                                                                 
J. Grinstead,  Associate General Counsel, and  Henry R. Goldberg,
                                                                
Deputy Associate  General Counsel for Litigation, U.S. Department
of Health and Human Services, were on brief for appellee.

                                           

                          March 2, 1993
                                           

          TORRUELLA, Circuit Judge.   Appellants seek relief from
                                  

the district court's dismissal of their challenge to the Medicaid

Part  B reimbursement process.   We  do not  reach the  merits of

appellant's claims, because we lack appellate jurisdiction. 

                              FACTS
                                   

          As  the facts relevant to  the merits of  this case are

set forth  fully in the district court opinion,1 we do not repeat

them here.   We will  recount only  those facts pertinent  to the

issue of appellate jurisdiction.  

          Robert  Griffith commenced  this  case  with  Katherine

Nadworny "for  themselves  and all  others  similarly  situated."

Plaintiffs  claimed that  they were  denied coverage  for durable

medical equipment under Medicare Part B in violation of statutory

and  constitutional law.2   The  complaint  indicated plaintiffs'

intent to seek class certification.  

          Before  the district  court  certified  the class,  the

Department  of Health and  Human Services ("HHS")  sent checks to

Griffith and Nadworny for the amount they would have received had

their Medicare Part B claims been granted.

          The   district   court   later   certified   a   class,

substituting   June   Burns   and   Amelio   Bianchi   as   class

                    

1  Reported at 789 F. Supp. 478 (D. Mass. 1992).

2  Plaintiffs claimed violations of the Medicare Act, Pub. L. No.
89-97,  79 Stat 286 (codified as amended in scattered sections of
42  U.S.C.,  principally     1935  et  seq.), the  Administrative
                                           
Procedures Act,  5 U.S.C.     551  et seq., 701  et seq.,  3105 &
                                                        
3344,   and  the  Due   Process  Clause  of   the  United  States
Constitution.  

                               -3-

representatives.     Robert   Griffith  and   Katherine  Nadworny

continued to sue individually.  The district court found no merit

in the substance of plaintiffs' claims, and this appeal followed.

          The  notice of appeal in  this case was  filed with the

style of "Robert  Griffith, et  al., plaintiffs."   It stated  in

relevant part  "Robert Griffith, et al.,  plaintiffs named above,

hereby appeal . . . ."

                          LEGAL ANALYSIS
                                        

          Fed.  R.  App. P.  3(c)  plainly  requires that  "[t]he

notice  of appeal shall specify  the party or  parties taking the

appeal."     The   rule  is   a  jurisdictional   threshold;  its

requirements must be met before we can exercise jurisdiction over

an appeal.  Torres v. Oakland Scavenger Co., 487 U.S. 312, 314-15
                                           

(1988).  Thus, the "failure to name a party in a notice of appeal

. . .  constitutes a failure  of that party  to appeal."   Id. at
                                                              

314.   The  rule ensures  that both  the appellee  and the  court

receive  notice of the identity  of the appellants,  and that the

appellee and the court are advised  as to exactly who is bound by

an adverse judgment and who is not.  Id. at 318.  
                                        

          Appellant argues  that the  "Robert  Griffith, et  al."

designation sufficed  to properly name  the certified class  as a

party to the appeal.  We disagree.  "Et al." does not provide the

necessary  specificity for us,  or appellee, to  know who besides

Robert Griffith is a party.  As the Supreme Court stated, "use of

the phrase 'et al.,' which literally  means 'and others,' utterly

fails  to provide such notice to either intended recipient."  Id.
                                                                 

                               -4-

The  fact that a class has been  certified does not make "et al."

suddenly effective.   Hammon v.  Kelly, 980 F.2d  785, 786  (D.C.
                                      

Cir. 1992);  Ooley v. Schwitzer  Div., Household  Mfg., Inc.  961
                                                            

F.2d 1293,  1305-06 (7th  Cir.), cert.  denied, 61 U.S.L.W.  3261
                                              

(1992).  

          The decisions  in Rendon v. A.T. & T. Technologies, 883
                                                            

F.2d  388, 398  n.8 (5th  Cir. 1989)  and  Al-Jundi v.  Estate of
                                                                 

Rockefeller,  885  F.2d 1060,  1061  n.1  (2d  Cir. 1989),  cert.
                                                                 

denied,  Mancusi  v. Al-Jundi,  112 S.  Ct.  182 (1991),  are not
                             

contrary to  our result.   In those  cases, the courts  held that

when  the class representative was named in the notice of appeal,

with the  designation "et al."  following, the  entire class  had

appealed properly.    In  the present  case,  however,  even  the

minimal requirement imposed by the Fifth and  Second Circuits was

not met:  the class representative was not named.  As neither the

class nor any  other potential  appellant was named  as a  proper

party to this appeal, we have no jurisdiction over their claims.

          For  the  purpose  of  informing  future  class  action

appellants exactly  what this court expects the  notice of appeal

to  contain, we  adopt  the requirement  imposed  by the  Seventh

Circuit and the  D.C. Circuit.  As  the D.C. Circuit  framed this

requirement, "the notice  of appeal  should state the  name of  a

proper class representative along with some general invocation of

his representative capacity,  such as  'John Smith,  individually

and on behalf of  all other persons similarly situated'  or 'John

Smith, as class representative.'"  Hammon, 980 F.2d at 786.
                                         

                               -5-

          The only  remaining plaintiff  is Robert Griffith.   We

must  dismiss his appeal as  moot because, as  the district court

noted, he has already  received everything that he claims  he was

entitled  to  recover.   Wilson v.  Secretary  of Health  & Human
                                                                 

Services, 671 F.2d 673, 679 (1st Cir. 1982).
        

          Appeal dismissed.
                          

                               -6-